Title: Quinette de Rochemont to Thomas Jefferson, 6 August 1817
From: Quinette de Rochemont, Nicolas Marie
To: Jefferson, Thomas


          
            monsieur,
             new york. 6. aout 1817.
          
          j’ai L’honneur de vous adresser 3  brochures que je ne crois pas indignes de votre attention la 1ere renferme des faits que L’amour-propre de L’auteur raconte avec une naïveté qui en garantit L’exactitude. la 2de fait assez bien connoitre L’état actuel des partis en france. la 3ieme prouve que la france possède des defenseurs éclairés des droits des citoyens. la loi sur les élections dont j’ai eu l’avantage de vous entretenir fortifiera la representation nationale et donnera pour ainsi dire la Vie à la charte constitutionnelle. ainsi, monsieur, la gloire et les malheurs de la france n’ont point perdu la cause de la liberté, elle triomphera.
          permettés-moi de déposer cette pensée consolante et qui a Sur moi toute la force d’un sentiment profond dans le sein d’un ami de L’humanite et de l’un des fondateurs les plus distingués de L’independance américaine.
          
            Veuillez agréer, monsieur, L’expression de mon respect et de ma consideration.
            Quinette de rochemont.Jay-Street no 12
          
          
          Editors’ Translation
          
            
              sir,
               new york. 6. August 1817.
            
            I have the honor of sending you three pamphlets that I believe are not unworthy of your attention. The first one contains facts that the author’s amour propre relates with a naïveté that guarantees their exactness. The second makes well  known the current state of the parties in France. The third proves that France possesses enlightened defenders of the rights of citizens. The law on elections, which I had the privilege to discuss with you, will strengthen national representation and will, so to speak, give life to the constitutional charter. So, sir, the glory and misfortunes of France have in no way defeated the cause of liberty, which will triumph.
            Allow me to lay this consoling thought, which has deeply affected me, on the bosom of a friend of humanity and one of the most distinguished founders of American independence.
            
              Please accept, sir, my respectful and considerate regards.
              Quinette de rochemont.Jay-Street no 12
            
          
        